DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior Art of Record fails to disclose:
A mouse device comprising: a casing, wherein a shaft base is disposed in the casing; a button disposed on the casing, wherein the button has a pressing block, and the pressing block extends into the casing; a connecting rod assembly disposed in the casing and rotatably disposed on the shaft base; an elastic member disposed in the casing, wherein the elastic member elastically abuts against the connecting rod assembly, so that the connecting rod assembly abuts against the pressing block of the button to allow the button to be at an initial position; and an optical switch disposed in the casing and adjacent to the connecting rod assembly; wherein the button is capable of being moved from the initial position to a pressed position relative to the casing so as to drive the connecting rod assembly to rotate, so that the connecting rod assembly is moved relative to the optical switch to trigger the optical switch.
TIAN (US 6,011,543) discloses a mouse device comprising: a casing, wherein a shaft base is disposed in the casing; a button disposed on the casing, wherein the button has a pressing block, and the pressing block extends into the casing; an elastic 
STOECKLI et al (US 11,150,741 and 11,042,224) discloses a mouse device comprising: a casing, wherein a shaft base is disposed in the casing; a button disposed on the casing, wherein the button has a pressing block, and the pressing block extends into the casing; and an optical switch disposed in the casing and adjacent to a connecting rod assembly; wherein the button is capable of being moved from the initial position to a pressed position relative to the casing so as to drive the connecting rod assembly to rotate, so that the connecting rod assembly is moved relative to the optical switch to trigger the optical switch (see Figure 4A, 5A, 5B).  However, STOECKLI fails to disclose a connecting rod assembly disposed in the casing and rotatably disposed on the shaft base; an elastic member disposed in the casing, wherein the elastic member elastically abuts against the connecting rod assembly, so that the connecting rod assembly abuts against the pressing block of the button to allow the button to be at an 
Claims 2-15 are allowable as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624